Carpinello, J.
Appeal from an order of the Court of Claims (Midey, Jr., J.), entered December 23, 2003, which granted defendant’s motion to dismiss the claim.
After a tractor-trailer accident on a state highway, the State Police temporarily rerouted all traffic onto a town road owned by claimant. Claimant now seeks monetary damages from defendant for the physical deterioration of this road as a result of the several hour detour. Specifically, the road, which was weight limited, had to be repaved. The Court of Claims dismissed the claim, prompting this appeal.
Defendant is entitled to governmental immunity from liability for the alleged negligence under these circumstances; accordingly, we affirm. The decisions made by the State Police at accident scenes “involve the exercise of reasoned judgment which could typically produce different acceptable results” (Tango v Tulevech, 61 NY2d 34, 41 [1983]). The exercise of such discretionary decisions are generally immune from common-law liability (see id.; Davis v State of New York, 257 AD2d 112, 115 [1999]). Here, the decision to reroute traffic involved the exercise of reasoned judgment such that defendant is immune from liability and the claim was properly dismissed.
Crew III, J.P., Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the order is affirmed, without costs.